Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 1 of 53 PageID #: 30223




                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                        MONROE DIVISION


   ERIE MOORE, JR., ET AL.                          CIVIL ACTION NO. 3:16-CV-01007

   VERSUS                                           JUDGE TERRY A. DOUGHTY

   LASALLE CORRECTIONS, INC.,                       MAG. JUDGE KAREN L. HAYES
   ET AL.

                                               RULING

          Pending here is a Motion for Summary Judgment filed by Defendants Ray Hanson

   (“Hanson”), Archie Aultman (“Aultman”), Richwood Correctional Center, LLC (“Richwood”),

   and LaSalle Management Company, LLC (“LaSalle”) (collectively “Defendants”) [Doc. No. 237].

   Plaintiffs have filed an opposition. [Doc. No. 302]. Defendants have filed a reply to the opposition

   [Doc. No. 337].

          For the following reasons, the pending Motion for Summary Judgment is GRANTED IN

   PART and DENIED IN PART.

   I.     FACTS AND PROCEDURAL HISTORY

          This lawsuit follows the death of two detainees at the Richwood Correctional Center

   (“RCC”), a private detention center located in Ouachita Parish, Louisiana. RCC is owned and

   operated by Defendants LaSalle and/or Richwood, related private entities.

          At the time of the incident, Erie Moore, Sr. (“Moore”), was being detained at RCC after

   having been arrested by Monroe Police Department (“MPD”) Lieutenant (then-Corporal)

   Tommy Crowson (“Officer Crowson”) for disturbing the peace on October 12, 2015. The next

   day, October 13, 2015, Moore was involved in an altercation with another detainee, Vernon

   White (“White”). White died within a few hours of the altercation. Moore was forcibly removed
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 2 of 53 PageID #: 30224




   from the holding cell where the altercation occurred. Shortly thereafter, Moore became

   unconscious. He died on November 14, 2015, without ever having regained consciousness.

          Plaintiffs Erie Moore, Jr., Tiffany Robinson, and Tamara Robinson (collectively

   “Plaintiffs”) are the children and heirs of Moore. In their original Complaint, filed July 8, 2016,

   Plaintiffs alleged that the death of their father was caused by multiple Defendants, including

   Defendants Hanson and LaSalle [Doc. No. 1]. On December 5, 2017, an Amended Complaint was

   filed which added new Defendants, including Defendants Aultman and Richwood, and continued

   the previous allegations. [Doc. No. 63]. On April 11, 2019, the Third Amended Complaint was

   filed, which added more Defendants to the suit, repeated many of the original claims, and made

   new claims. [Doc. No. 140].

          In a separate Ruling, the Court has granted Defendants summary judgment on Plaintiffs’

   claims that Defendants’ use of excessive force caused the death of Moore. The Court has dismissed

   those claims with prejudice. [Ruling on MSJ No. 245]. Plaintiffs’ claims against Defendants for

   Moore’s less-than-lethal injuries remain pending.

          A.      Factual Background

          At the time of the incident, Moore was being detained at RCC after having been arrested

   by Monroe Police Officer Tommy Crowson for disturbing the peace.

          During the booking process at RCC, Moore was uncooperative and acting irrationally, so

   he was eventually placed in Lockdown Cell 7 (“LD-7"). [Third Amended Complaint, Doc. No.

   140, at pp. 10-11. ¶10; Deposition of RCC Lieutenant Gerald Hardwell, Doc. No. 256-4, at pp.

   47-49; Deposition of RCC Corrections Officer (“C/O”) Roy Brown, Doc. No. 256-5, at pp.76-

   77]. It was observed that Moore was acting irrationally or erratic during the time he spent in LD-

   7. [Doc. No. 140, at pp. 10-12, ¶¶ 10, 13; Doc. No. 256-4, at pp.50-51, 55, 60-61]. Another


                                                   2
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 3 of 53 PageID #: 30225




   detainee, Vernon White (“White”), was placed in LD-7 with Moore. [Doc. No. 140, at p. 11,

   ¶11].

           Moore’s irrational behavior continued, and, ultimately, he and White were involved in an

   altercation in which White was shoved into a corner just out of range of the camera monitoring

   LD-7, as shown in surveillance video. [Deposition of OPSO Deputy Nathaniel Lambright, Doc.

   No. 256-11, at p. 34; Deposition of OPSO Investigator Johnny Holyfield, Jr., Doc. No. 256-9 at

   p. 92; Deposition of RCC Corrections Officer (“C.O.”) Jeremy Runner, Doc. No. 256-7 at p. 78].

   This occurs at approximately 5:20 p.m. [Unusual Occurrence Report prepared by RCC Asst.

   Warden Aultman, Doc. No. 256-12].

           A few minutes later, Runner looked at the video screen and observed only Moore in LD-

   7. Moore was sitting on an empty bed rack from which he had knocked off the mattress. Two

   dinner trays had been delivered to the cell, but Moore was eating from both trays. Runner went

   directly to the cell to see what was going on. When he arrived at the cell, Moore was standing

   directly in front of the small window on the cell door, blocking Runner’s view into the cell.

   Moore stated he wanted to see the lieutenant. Runner asked why, but Moore refused to say.

   Runner said he would go find the lieutenant, and he turned to leave. As Runner was walking

   away, he felt that something was not right, so he went back to the cell door and looked in the

   window. Moore was no longer standing in front of the window but had returned to his rack.

   Runner then saw White on the floor underneath the camera, shaking as if he were having a

   seizure. [Runner Deposition, Doc. No. 256-7, pp. 78-82].

           Runner then summoned help. White was extracted from the cell after Moore was subdued

   by the application of pepper spray and physical force applied by RCC officer(s) that forced

   Moore to the floor. [Third Amended Complaint, Doc. No. 140, at pp. 13-14, ¶¶19-20; Hardwell


                                                   3
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 4 of 53 PageID #: 30226




   Deposition, Doc. No. 256-4, at pp.63-75; Runner Deposition, Doc. No. 256-7,at pp. 78-93;

   Holyfield Deposition, Doc. No. 256-9, at pp. 15-16; Deposition excerpts of RCC Warden Ray

   Hanson, Doc. No. 256-13, at pp. 94-95, 97-98, 99-100]. White’s injuries appeared to be quite

   serious and possibly life-threatening. [Runner Deposition, Doc. No. 256-7, at pp.138-143]. White

   was taken to a hospital by ambulance for medical treatment at approximately 6:30 p.m., but he

   later died from his injuries. [Third Amended Complaint, Doc. No. 140, at p.14, ¶21; Deposition

   excerpts of RCC C.O. Reginald Curley, Doc. No. 256-14, at pp. 45-49]

          After White was taken to the hospital, Moore was extracted from LD-7. [Third Amended

   Complaint, Doc. No. 140, at p. 14, ¶ 21]. In order to subdue Moore, RCC officers again applied

   pepper spray and used physical force. [Id., at p. 14, ¶ 21; Hardwell Deposition, Doc. No. 256-4,

   at pp. 63-68; Runner Deposition, Doc. No. 256-7 at pp. 83-84, 97-100]. Moore was carried out of

   the cell and forced to the floor by RCC officers in the hallway outside of LD-7. [Third Amended

   Complaint, Doc. No. 140, at p. 14, ¶ 21; Hardwell Deposition, Doc. No. 256-4 at pp.69-78;

   Hansen Deposition, Doc. No. 256-13, at pp. 102-103]. Moore’s head allegedly hit the floor as a

   result of this maneuver. [Third Amended Complaint, Doc. No. 140, at p. 14, ¶ 21]. Handcuffs

   and leg restraints were applied to Moore, and he was moved to the “Four-Way,” an interlock area

   between hallways of RCC which is not monitored by video cameras. He was placed on the floor

   laying on his back. [Hardwell Deposition, Doc. No. 256-4, at pp. 78-80; Runner Deposition,

   Doc. No. 256-7, at pp. 99,104-106]. As Moore was being carried from the hall to the Four-Way,

   however, one of the RCC officers stumbled, and Moore’s head again hit the floor. [Third

   Amended Complaint, Doc. No. 140, at p. 14, ¶ 22; Hardwell Deposition, Doc. No. 256-4, at pp.

   81-83; Holyfield Deposition, Doc. No. 256-9, at pp. 13-15].

          Foster was working the night shift, from 6:00 p.m. to 6:00 a.m., and was in charge of the


                                                   4
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 5 of 53 PageID #: 30227




   kitchen. [Deposition of Jody Foster, Doc. No. 219-2, p. 6-7]. He was instructed by Captain

   Douglas to report to the Four-Way with Reginald Curley. [Id., p. 21]. After he and Curley arrived

   at the Four-Way, he noticed other people walking through the Four-Way, but he does not know

   who the others were or what they were doing. He was in the Four-Way for more than an hour.

   [Id., p. 22].

           RCC contacted the Ouachita Parish Sheriff’s Office to report the incident as a battery

   during a fight among inmates. [Deposition of OPSO Lieutenant Robert Tolbird, Doc. No. 256-8,

   at p. 14]. OPSO investigator Nathaniel Lambright is logged as arriving at RCC at 7:32 p.m.

   [Lambright Deposition, Doc. No. 256-11, at pp. 14, 43; Tolbird Deposition, Doc. No. 256- 8, at

   p. 21]. Lambright’s supervisor, OPSO Lieutenant Tolbird. arrived at RCC shortly after

   Lambright. [Tolbird Deposition, Doc. No. 256-8, at pp. 19-21; Holyfield Deposition, Doc. No.

   256-9, at p. 54; Lambright Deposition, Doc. No. 256-11, at pp. 18, 43]. Upon arrival at RCC,

   Lambright learned that White had succumbed to the injuries he suffered in the altercation with

   Moore. [Lambright Deposition, Doc. No. 256-11, at p.21]. RCC Warden Aultman met Lambright

   and Tolbird and showed them the video recordings from the security camera in LD-7, which

   showed the altercation between Moore and White. [Tolbird Deposition, Doc. No. 256-8, at pp.

   14-15, 45-47; Lambright Deposition, Doc. No. 256-11, at pp. 34-36, 40, 44-45].

           When Investigator Lambright and Lt. Tolbird saw Moore after viewing the video, he was

   on his back in the Four-Way area of RCC, appeared to be sleeping, and was snoring loudly.

   [Lambright Deposition, Doc. No. 256-11, at pp. 15-16, 47; Tolbird Deposition, Doc. No. 256-8,

   at p. 15-17, 38-39; Aultman Deposition, Doc. No. 256-15, at p. 61]. Moore did not appear to be

   in distress. [Holyfield Deposition, Doc. No. 256-9, at pp. 15-18; Tolbird Deposition, Doc. No.

   256-8, at p. 16; Aultman Deposition, Doc. No. 256-15, at p. 62]. Neither Lambright nor Tolbird


                                                   5
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 6 of 53 PageID #: 30228




   observed any apparent injuries to Moore at the time, and RCC staff did not indicate to the OPSO

   Investigators that Moore required any medical attention at that time. [Tolbird Deposition, Doc.

   No. 256-8, at pp.24-26, 41, 51, 53-55; Lambright Deposition, Doc. No. 256-11 at pp. 17-18, 20,

   22-23, 31].

           Lambright and Tolbird were shown to LD-7. The area had been cleaned prior to their

   arrival; therefore, the cell showed no signs of the altercation between Moore and White when

   Lambright and Tolbird saw it. [Tolbird Deposition, Doc. No. 256-8, at pp.17-19; Holyfield

   Deposition, Doc. No. 256-9, at pp. 17-18; Lambright Deposition, Doc. No. 256-11, at pp. 20-21,

   41, 46-47]. The OPSO Investigators nevertheless secured the scene as it was, and then continued

   the investigation into the battery of White, which by then had morphed into an investigation into

   White’s death. Id. When OPSO Investigators Holyfield, Boney, and Holloway arrived at RCC,

   they took over the homicide investigation. [Tolbird Deposition, Doc. No. 256-8, at p. 48;

   Lambright Deposition, Doc. No. 256-11, at p. 42]. The investigation continued from that point,

   and, Lambright assisted as instructed. Id. Holyfield was designated as the lead investigator on the

   case, and the others were to assist as needed. [Tolbird Deposition, Doc. No. 256-8, at. p. 48].

          After viewing the video capture, interviewing RCC staff, and inspecting LD-7, Holyfield

   went to the Four-Way to speak with Moore. [Holyfield Deposition, Doc. No. 256-9 at pp. 20, 26-

   29]. Holyfield remembers Moore apparently sleeping while lying on his side and snoring loudly.

   [Id., at p. 30]. RCC staff indicated that Moore had been doing that for some time and that they

   had not tried to wake him. [Id]. Holyfield decided that, given Moore’s previous combative nature

   towards RCC staff, it might be better to have Moore transported to Ouachita Correctional Center

   (“OCC”) and then interview him there. [Id]. Lt. Tolbird called OCC and asked them to send

   transport officers over to take Moore from RCC to OCC. [Tolbird Deposition, Doc. No. 256-8, at


                                                    6
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 7 of 53 PageID #: 30229




   pp. 31, 50]. This call took place at approximately 8:45 p.m. [Holyfield Deposition, Doc. No. 256-

   9, at pp.75-76]. Holyfield did not wait for the transport officers to arrive; instead, he went back to

   LD-7 to investigate further. [Id.]

          OPSO Deputies Murphy and Wells, then on duty at OCC, were told to drive to RCC,

   collect Moore, and transport him from RCC to OCC. [Wells Deposition, Doc. No. 256-16, at

   p.10; Murphy Deposition, Doc. No. 256-17, at pp. 9-10]. Deputy Murphy testified at his

   deposition that he received the call to pick up Moore at approximately 8:50 p.m. [Id.] Logs show

   the transport deputies departed OCC at 8:55 p.m. and arrived at RCC at 8:57 p.m. [Wells

   Deposition, Doc. No. 256-16, at p. 11; Murphy Deposition, Doc. No. 256-17, at p. 11]. RCC is

   adjacent to OCC, and it only takes a few minutes to drive between the two facilities. [Lambright

   Deposition, Doc. No. 256-11 at p. 33].

          After Deputies Wells and Murphy arrived at RCC in the transport unit, they entered RCC

   and were directed to Holyfield, who told them that it might be best to take Moore out through the

   booking area instead of the administration area, which meant the transport unit would have to go

   to a different entrance. [Holyfield Deposition, Doc. No. 256-9, at p. 32]. Deputy Wells went to

   relocate the transport unit. [Wells Deposition, Doc. No. 256-16, at p. 10-11, 18]. Holyfield

   walked back to the Four-Way, and Moore still appeared to be sleeping and snoring. Murphy and

   others witnessed the same thing in the Four-Way. [Mitchell Deposition, Doc. No. 256-6, at

   pp.52-56; Holyfield Deposition, Doc. No. 256-9, at pp.32-33; Wells Deposition, Doc. No. 256-

   16, at p. 19; Murphy Deposition, Doc. No. 256-17, at pp. 15-16]. Officers tried to wake Moore

   up. Some say he would not wake up [Hardwell Deposition, Doc. No. 256-4, at 91-93, 129-130;

   C.O. Williams Deposition, Doc. No. 256-18, at pp.80-81, 83; Mitchell Deposition, Doc. No. 256-

   6, at pp.146-148]. Others testified they recalled Moore did not appear to wake up [Holyfield


                                                     7
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 8 of 53 PageID #: 30230




   Deposition, Doc. No. 256-9, at p. 34; Wells Deposition, Doc. No. 156-16, at pp. 15-16].

          Holyfield did not observe any signs of injury to Moore at that time. [Holyfield

   Deposition, Doc. No. 256-9, at p. 36]. Neither did Wells or Murphy. [Wells Deposition, Doc. No.

   156-16, at pp. 14, 19; Murphy Deposition, Doc. No. 256-17, at pp.14-15, 19]. RCC Nurse

   Mitchell saw abrasions and a “knot” on Moore’s head. [Mitchell Deposition, Doc. No. 256-6, at

   pp. 46-47, 63]. C.O. Runner also recalled that Moore had a bump on his forehead during the time

   he was in LD-7 and that it might have been a result of Moore’s banging his head on the door to

   the cell prior to the altercation with White. [Runner Deposition, Doc. No. 256-7, at pp. 109-110,

   115, 120-122]. Captain Hardwell noticed the bump or “knot” as well when Moore was in LD-7.

   [Hardwell Deposition, Doc. No. 256-4, at pp. 56, 61-62; 141-144].

          When it came time to move Moore, officers picked Moore up by the arms and legs to

   carry him to the waiting transport unit. [Holyfield Deposition, Doc. No. 256-9, at pp. 34-35;

   Murphy Deposition, Doc. No. 256-17, at pp. 17-18]. Moore was carried to the unit face down

   because he was a large, heavy man and it was an easier way to carry him. [Holyfield Deposition,

   Doc. No. 256-9, at p. 37; Wells Deposition, Doc. No. 156-16, at p. 12; Murphy Deposition, Doc.

   No. 256-17, at pp. 19-20]. Deputy Murphy remembered that he had Moore by the legs and RCC

   officers had Moore by the arms. [Murphy Deposition, Doc. No. 256-17, at p. 17].

          Deputy Murphy did not recall dropping Moore during this trek. [Murphy Deposition,

   Doc. No. 256-17, at p. 17]. Nor did Williams. [Williams Deposition, Doc. No. 256-18, at pp.85-

   86]. Investigator Holyfield did say that he had heard from someone (he could not remember

   who) that Moore was dropped on the way to the unit and that his nose or forehead may have hit

   the ground, but he had no personal knowledge of that happening and did not witness it

   happening. [Holyfield Deposition, Doc. No. 256-9, at p. 37, 41, 44]. Other officers at the scene,


                                                   8
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 9 of 53 PageID #: 30231




   however, testified at their depositions that they did not see Moore get dropped as he was carried

   from the Four-Way to the OCC transport unit. [Hansen Deposition, Doc. No. 256-14, at p. 224;

   Aultman Deposition, Doc. No. 256-15, at pp.55-56; Murphy Deposition, Doc. No. 256-17, at p.

   33; Williams Deposition, Doc. No. 256-18, at pp.85-86; Foster Deposition, Doc. No. 256-19, at

   pp.25-30]. Moore did not at this time appear to be seriously injured or actively bleeding. [Foster

   Deposition, Doc. No. 256-19, at p. 27; Hardwell Deposition, Doc. No. 256-4, at p. 144].

           The unit transporting Moore arrived back at OCC at 9:27 p.m. [Wells Deposition, Doc.

   No. 256-16, at p. 17; Murphy Deposition, Doc. No. 256-17, at p. 21-22]. When OPSO personnel

   removed him from the unit and placed him on the cart, deputies noticed there was some bleeding

   from Moore’s head and mouth. [Wells Deposition, Doc. No. 256-16, at pp. 20, 23-27; Murphy

   Deposition, Doc. No. 256-17, at pp. 22-24, 26-27]. OCC Medical Officer Crecink examined

   Moore to assess his condition before OCC could accept custody. [Wells Deposition, Doc. No.

   256-16, at pp. 22, 26-27; Crecink Deposition, Doc. No. 256-22, at pp. 12-15, 21-26, 32-33].

   Photographs of Moore were taken by OCC staff. [Murphy Deposition, Doc. No. 256-17, at p.23;

   Crecink Deposition, Doc. No. 256-22, at p. 16-21]. Following the examination, Crecink informed

   the shift supervisor on scene that Moore showed signs of a head injury and needed to be taken to

   the hospital. [Id., at p. 22].

           Murphy and Wells took Moore to LSU-E.A. Conway Medical Center (“Conway”).

   Medical personnel treating Moore at Conway performed a CT scan and other tests and

   determined that Moore had suffered a fractured skull. [Wells Deposition, Doc. No. 256-16, at

   pp.32-33; Murphy Deposition, Doc. No. 256-17, at p.31]. Medical personnel also indicated that

   Moore had suffered a midline shift in his brain due to bleeding in his skull. [Wells Deposition,

   Doc. No. 256-16, at pp.32-33; Murphy Deposition, Doc. No. 256-17, at p.31-32] At 12:29 a.m.


                                                    9
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 10 of 53 PageID #:
                                  30232



on October 14, Moore was transported by air evacuation helicopter to LSU Health Center in

Shreveport for additional care that could not be provided at Conway. [Wells Deposition, Doc.

No. 256-16, at p.30; Murphy Deposition, Doc. No. 256-17, at pp. 34-35; Tolbird Deposition,

Doc. No. 256-8, at pp. 22-23].

       Subsequent to Moore’s transfer to Shreveport and the examinations conducted there, the

medical care providers indicated that Moore was likely brain dead, and a decision would have to

be made as to whether to discontinue life support. [Holyfield Deposition, Doc. No. 256-9, at p.

60]. Investigators believed that this was a decision for the Moore family, and not the Sheriff’s

Office, to make. The investigation materials were then turned over to the DA’s Office, which

declined prosecution of Moore in connection with the death of White, so as to allow the Moore

family to make that decision regarding life support. [Id.]. On or about November 14, Erie Moore,

Sr., died. [Third Amended Complaint, Doc. No. 140, at p. 9, ¶ 6; p. 16, ¶ 26].

       Dr. Teri O’Neal, Ouachita Parish Coroner at the time, testified at her deposition that

Moore died of complications from a subdural hematoma caused by blunt force trauma. [Dr. Teri

O’Neal Deposition, Doc. No. 256-26, p. 2]. Dr. O’Neal indicated that it was likely that the blow

that caused the fatal injury was inflicted to the right side of Moore’s head. [Id., pp. 5-6]. She

also testified that none of the external injuries seen on Moore’s head appeared to be related to the

fatal “severe underlying head injury.” [Id., pp. 5-8]. The Coroner testified that “a pretty

significant amount of force,” is needed to cause a subdural hematoma. [Id., p. 18].

       Plaintiffs sued numerous members of the RCC staff, the owners of RCC, and the City of

Monroe, among others that have already been dismissed prior to this point in the litigation. They

sued these Defendants, alleging various claims under federal and state law.




                                                 10
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 11 of 53 PageID #:
                                  30233



       B.      Deposition of Archie Aultman

       Immediately prior to working at RCC, Aultman worked for the Transportation Safety

Administration with the Department of Homeland Security as a screener at the Monroe airport.

[Doc. No. 237-5, p.16]. Aultman previously worked for the Louisiana Department of Corrections

(“DOC”), but retired in 2002 and then started work for the TSA. [Id., p. 16]. While working for

the DOC, Aultman was a major at David Wade Correctional Center (“David Wade”), and worked

under Ray Hanson. [Id., p. 17]. Aultman first began working for the DOC at Angola in 1979, where

he worked for approximately two years. He then transferred to what is now the OCC. He next

transferred to the Work Training Facility North (“WTFN”) in Alexandria, Louisiana. [Id., p. 18].

Aultman then moved from WTFN to David Wade. [Id., p. 18].

       Aultman went through a certified corrections academy in corrections when he began

working at Angola in 1979. [Id., p. 23]. While working at RCC he conducted training on the use

of force policy on an annual basis. [Id.]. At RCC there was a monthly security meeting where they

might discuss a new policy and instruct the supervisors at RCC in it. Also, if a routine used at RCC

needed to be changed, then it would be brought up at the meeting. [Id., p. 25]. When Aultman

trains on the use of force during annual training, he reads the RCC use of force policy out loud. He

does not do a hands-on demonstration as far as the use of force. There is no training done at RCC

on defensive tactics. Defensive tactics are learned when the correctional officer goes through an

academy. [Id., p. 28]. RCC has Post Orders which tell the correctional officers what to do. [Id., p.

31]. There is a Post Order for every job position at RCC. [Id., p. 32]. RCC is audited by the

Department of Corrections for compliance with the Basic Jail Guidelines (“BJG”). Aultman

understands that the BJG apply both to DOC inmates and Monroe Police Department arrestees.

[Id., pp. 104-105].


                                                11
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 12 of 53 PageID #:
                                  30234



        In October of 2015 Aultman was the Assistant Warden at RCC. [Id., p. 7]. As the Assistant

Warden, he was responsible for supervising the maintenance crew, the yard crews, and security.

[Id., p. 8]. Aultman would also inspect the dorms at 8:00 a.m. and make rounds looking for

cleanliness. He might walk out and check the fences, go through the maintenance area, and see

what equipment may be broken. [Id., p. 9]. He would also review paperwork. In the afternoon he

would repeat what he did that morning. [Id., p. 10]. While in his office he could pull up video from

any camera in the prison, including LD-7. [Id., pp. 10-12]. Aultman did not have a practice of

monitoring cameras from his office, but he could pull up different video feeds and replay them.

[Id., p. 15]

        Aultman identified the RCC Use of Force policy in effect in October of 2015 and testified

that he reviewed that with C.O.s on an annual basis. [Id., pp. 81-82]. It is the policy or practice of

RCC that the highest-ranking supervisor will direct the acts of the C.O.s. [Id., p. 82]. A supervisor

or a C.O. who sees an inmate acting irrationally can refer that inmate for mental health issues. [Id.,

p. 85]. A decision to extract an inmate from a cell will be made by the highest-ranking officer on

scene. [Id., p. 91]. Typically, the restraint of an inmate is done inside the cell, if possible. Some

C.O.s would rather do it inside a cell, and some C.O.s would rather have more room and do the

restraint outside the cell. [Id.]. If an inmate is passive and the inmate is complying with orders, the

restraint will be done inside the cell. [Id.]. The decision to restrain inside the cell or outside the

cell will depend upon whether the C.O.s believe that it can be done safely. [Id., p. 93]. He has

never taught anyone takedown methods and is unaware of any takedown methods being taught at

RCC. [Id.].

        On October 13, 2015, he was at home and received a telephone call telling him of a fight

at RCC in a lockdown cell with injury and that an ambulance had been called. It took Aultman


                                                  12
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 13 of 53 PageID #:
                                  30235



about 30 to 45 minutes for him to get to RCC from his home. [Id., p. 42]. Upon arrival at RCC,

sometime after 7:00 p.m. on October 13, 2015, he was informed that White was injured and had

received medical attention. He first became aware of Moore when he walked over and saw Moore

in the Four-Way. [Id., p. 44]. He saw Moore was in restraints and was snoring like he was asleep.

He believes there were two RCC C.O.s in the Four-Way with Moore. Moore was lying on his back,

handcuffed. [Id., p. 46]. He only stayed in the Four-Way for a couple of minutes. [Id., p. 47].

Nobody ever explained to him why Moore was in the Four-Way. [Id.]

        After seeing Moore, he walked to the front of RCC to meet the OPSO deputies who were

on the way. [Id., pp. 45, 47-48]. When the first OPSO deputy arrived, Aultman told him that there

had been a battery. While he was standing out front, somebody stated that White had passed away

at the hospital. [Id., p. 48]. He then told the OPSO deputy of this new information. [Id.]. Aultman

then walked with the OPSO deputy to the Four-Way. [Id. p. 50]. When Aultman reached the Four-

Way with the OPSO deputy, he saw that Moore was in the same condition and position as he had

been earlier. [Id., p. 52]. On the second occasion that Aultman saw Moore in the Four-Way, there

were still two C.O.s with him. [Id.]. He stayed there until Moore was picked up and carried outside.

[Id., p. 54].

        After Moore was taken away, Aultman returned to his office to start his paperwork. [Id., p.

56] The decision to transport Moore to OCC was made by OPSO deputies. He never saw Moore

with a busted lip or any blood on his face. [Id., p. 102]. Aultman did not have any contact with

anyone with LaSalle about the incident. [Id., pp. 164, 208].

        C.      Deposition of Ellis Ray Hanson

        Hanson was employed as the Warden at RCC by LaSalle. His direct supervisor at the time

of his deposition on December 5, 2017 was Rodney Cooper, who also worked for LaSalle. At the


                                                13
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 14 of 53 PageID #:
                                  30236



time of the events in October of 2015, his immediate supervisor was Johnny Creed, who worked

as the Chief of Operations for LaSalle. [Deposition of Ellis Ray Hanson, Doc. No. 237-12, p. 8].

Hanson first began working at RCC as the Assistant Warden in April of 2011. [Id., p. 10]. Prior to

his employment at RCC, he had worked for the DOC and retired as the Assistant Warden at David

Wade. [Id., p. 20].

       In October of 2015, training at RCC was provided by Hanson, the two Assistant Wardens,

and the Chief of Security. [Id., p. 11]. Aultman and Turner conducted the use of force training at

RCC. [Id., p. 117]. He first became POST certified as a C.O. in March of 1985. [Id., p. 21]. At the

time of his deposition, he had been in corrections twenty-seven years. [Id., p. 26]. Hanson was

promoted to Warden at RCC on January 1, 2014, when Creed placed him in that position. [Id., p.

15]. As the Warden at RCC he was the person in charge of establishing policy. [Id., p. 34]. When

he took over as Warden at RCC he reviewed the policies that were in place and changed a few of

them. [Id.]. Assistant Warden Aultman assisted him in conducting his review of the written

policies. [Id., p. 35]. Hanson was shown, explained, and identified various written policies, and

post orders in place at RCC. [Id., pp. 41-44, 48, 159-160].

       Hanson explained that the annual in-service training conducted at RCC follows the

requirements of the Basic Jail Guidelines (BJG). [Id., p. 45]. The DOC conducts an annual

inspection of RCC and a BJG audit. [Id., p. 89]. The intake staff is trained to detect mental health

issues that would warrant being seen by a nurse or a mental health professional. [Id., p. 126]. The

medical staff at RCC includes four LPNs, one of whom is designated the Director of Nursing.

There is also a nurse practitioner that comes by RCC as needed, but routinely every Wednesday.

There is also an agreement with a mental healthcare provider for weekly visits. [Id., p. 161].




                                                14
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 15 of 53 PageID #:
                                  30237



        Monroe Police Department arrestees are only held in one level of custody, which is as a

misdemeanor pretrial detainee. [Id., p. 182]. The booking process for Monroe Police Department

arrestees includes addressing any medical and mental health concerns. The booking officer also

conducts a preliminary pat/frisk and confirms that no weapons or contraband are introduced into

the facility. The booking officer goes over the screening questions with the detainee, some of which

are medically related. [Id., pp. 185-186]. RCC staff is to check the lock down cells at least every

thirty minutes. [Id., p. 199]. The assignment to any particular dorm or general population is done

by the shift supervisor. [Id., p. 182].

        When there is a newly hired C.O., that employee is put through a forty-hour training

program at RCC. The new C.O. goes through an on-the-job training checklist with the Chief of

Security. Then, in accordance with the BJG, the new hire is run through a POST training academy

within one year of employment. The POST training is now done at Winn Correctional Center. [Id.,

pp. 231-232]. In the past RCC has used Delta College and Morehouse Parish for the required POST

training. [Id.]. At RCC, the Warden has the authority to hire a C.O. [Id., p. 233]. C.O.s at RCC

were provided defensive tactics training during their POST training. [Id., pp. 46-47].

        On October 13, 2015, Hanson was off-duty at his home when he received a telephone call

from Aultman and was told there had been a fight in LD-7 and that White had been transported to

the hospital. [Id., pp. 65-66]. After receiving the call from Aultman, it took him an hour and a half

to get to RCC from his home. [Id.]. When he arrived at RCC, there were numerous OPSO deputies

in Aultman’s office and all were reviewing the video of the incident. [Id., p. 67]. Since it was an

OPSO investigation, the RCC staff took a backseat and were there strictly to assist the OPSO in

whatever they needed. [Id., p. 69]. He has no personal knowledge of what may have happened in

the Four-Way [Id., pp. 69-70].


                                                 15
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 16 of 53 PageID #:
                                  30238



       On the night of the incident, after he spoke with Aultman, he telephoned Creed, and spoke

with Creed twice. [Id., p. 75]. Creed did not provide any instructions to any of the RCC staff.

LaSalle did not send anybody to RCC to conduct an investigation. [Id., p. 76].

       D.      Deposition of Johnny Creed

       Johnny Creed retired on November 1, 2017, from employment with LaSalle. [Deposition

of Johnny Creed, Doc. No. 237-10, p. 8]. Creed began employment with LaSalle on September 1,

2007, after he retired from working for the DOC in July of 2007. [Id., p. 9]. At the time of his

retirement from the DOC, he was the Assistant Secretary. Prior to that, he had been at David Wade

as Chief of Security with a rank of Lieutenant Colonel. [Id., p. 11]. He began working at David

Wade in January of 1981. [Id., p. 13]. From 1995 until 2001, he was also an auditor with the

American Correctional Association (ACA), but he did not do any inspections in Louisiana. [Id., p.

21]. He inspected facilities in Michigan, Florida, Kansas, and Massachusetts for the ACA. [Id., p.

22]. Creed’s duty as Chief of Operations for LaSalle was to respond to any questions posed by any

warden, but most of his time was spent consulting with sheriffs. [Id., p. 14]. It was the warden’s

job at a facility to impose discipline or recommend discipline for the C.O.s. [Id., p. 16]. He did not

sign off on any reports on a regular basis. [Id., pp. 17-18].

       Typically, Creed would not receive reports of any incidents from the facilities. [Id., pp 28-

30]. He did not have any responsibilities to make sure that any facility had adequate staffing. That

was the warden’s responsibility. [Id., p. 20]. With LaSalle, he had input into the hiring or firing of

wardens. He did not have input into the hiring or firing of assistant wardens, which was left to the

warden of each facility because the warden was the one that had to work with the assistant warden.

[Id., p. 24]. The warden at each facility had the authority to fire a C.O. [Id., p. 23]. Creed did not

set the budget for any of the wardens. [Id., pp. 23-24].


                                                  16
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 17 of 53 PageID #:
                                  30239



        The warden determines the rate of pay of any particular employee at a facility. [Id.]. The

level of training for new hire correctional officers was determined by the BJG, which training

included the POST Corrections school. [Id., p. 25]. All staffing at RCC is done in accordance with

the BJG. [Id., p. 49]. When the BJG inspection occurs, the inspectors look at the logbooks and

make the determination that the facility has adequate staff. [Id., p. 49]. RCC has a written use of

force policy. [Id., p. 66].

        Creed is unaware of any inmates who died while in the custody of LaSalle as a result of an

act of a C.O. [Id., p. 83]. There is no direction from LaSalle to the facilities that if there is a death,

it needs to be investigated. [Id., p. 84]. He is unfamiliar with any policies that LaSalle has issued

that it requires all of the facilities to follow. [Id.]. All of the facilities that house Louisiana DOC

inmates have to follow the BJG. [Id., p. 85].

        On October 13, 2015, he was in south Arkansas and received a call from Hanson, who

informed Creed of what had occurred at RCC and that the OPSO was on the way. [Id., pp. 33-34].

It took a little over an hour for Creed to get to RCC after the call from Hanson, and when he got

to RCC, he saw OPSO units parked in front. Upon entry into RCC he saw OPSO Captain Holyfield

with Aultman and Hanson. Hanson told him that the OPSO had assumed the investigation. Creed

stayed at RCC for maybe five minutes or so, then he left. [Id., p. 34]. Creed did not go to the cell

where the incident occurred and does not recall seeing either of the two inmates involved. [Id., p.

37].




                                                   17
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 18 of 53 PageID #:
                                  30240




       D.     Plaintiffs’ Assertions Against Defendants

       In the Third Amended Plaintiff it is alleged that Richwood and LaSalle were responsible

for the death of Moore. Specifically, the following allegations were made as to Richwood and

LaSalle:

                 1. Both are private, domestic corporations. [Doc. No. 140,
                    paragraph 4];

                 2. LaSalle and Richwood had a contract with the City of
                    Monroe concerning the detention of City of Monroe pre-trial
                    detainees at RCC. [Doc. No. 140, paragraphs5 and 9];

                 3. Various individual Defendants who were employees of
                    LaSalle and/or Richwood caused or contributed to Moore’s
                    death. [Doc. No. 140, paragraphs 10-24];

                 4. LaSalle and Richwood were responsible for the excessive
                    use of force upon Moore. [Doc. No. 140, paragraph 27];

                 5. LaSalle and Richwood were responsible for the individual
                    Defendants’ failure to intervene and their forming of a
                    conspiracy to harm Moore. Plaintiffs also contend LaSalle
                    and Richwood failed to supervise the individual Defendants.
                    [Doc. No. 140, paragraphs30-33];

                 6. LaSalle and Richwood failed to monitor, classify, train and
                    implement policies or provide adequate medical attention to
                    Moore. [Doc. No. 140, paragraph 34, 36-38].

                 7. LaSalle and Richwood failed to train individual Defendants
                    or implement adequate policies. [Doc. No. 140, paragraphs
                    39-42];

                 8. Both LaSalle and Richwood failed to protect and classify
                    inmates. [Doc. No. 43];

                 9. LaSalle and Richwood were responsible, under Louisiana
                    law, for the use of force against Moore and failed to properly
                    train their employees in classification, use of force and
                    proper monitoring of known violent offenders. [Doc. No.
                    140, paragraphs 46-47]; and

                                              18
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 19 of 53 PageID #:
                                  30241




                  10. Ray Hanson, Asst. Warden Aultman, Gerald Hardwell,
                      Christopher Loring, Jeremy Runner, Reginald Williams,
                      Reginal Curley, Duan Rosenthal, Roderick Douglas,
                      Kenneth Hart, Danielle Walker, Roy Brown, Alton Hale,
                      Jody Foster and William Mitchell were all alleged to be
                      employees of Richwood and LaSalle and all were alleged to
                      have been acting under color of state law [Doc. 140,
                      paragraphs 4 and 5].


       The allegations made as to Hanson are that:

                  1. He was the Warden of RCC, the chief policymaker, and was
                     responsible for the daily operations of RCC. [Doc. No. 140,
                     paragraph 4(b)]; and

                  2. He is sued in his individual and official capacities and it is
                     alleged that he acted under color of law. [Doc. No. 140,
                     paragraph 4(6)].


       The allegations made as to Aultman are that:

                  1. He was the Assistant Warden of RCC and was its chief
                     policy maker. It was also alleged that he was responsible for
                     the daily operations of RCC. [Doc. No. 140, Paragraph 4(c)];
                     and

                  2. He was sued in his individual and official capacities and it is
                     alleged that he acted under color of law. [Doc. No. 140,
                     paragraph 4(c)].


       E.     Defendants’ Motion for Summary Judgment

       Defendants Hanson and Aultman seek the dismissal of all claims against them.

Specifically, they seek summary judgment on the following claims and issues:

                     a.      Supervisory liability for failure to train

                     b.      Failure to provide medical care

                     c.      Failure to Intervene (Bystander Liability)


                                               19
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 20 of 53 PageID #:
                                  30242



                      d.      Classification

                      e.      Conspiracy

                      f.      Qualified Immunity

                      g.      Good Faith

                      h.      Punitive Damages

       Defendants LaSalle and Richwood seek the dismissal of all claims against them.

Specifically, they seek summary judgment on the following claims and issues:

                      a.      Direct § 1983 Claims

                              i.      Training

                              ii.     Policies and Procedures

                              iii.    Medical Procedures

                      b.      Punitive Damages

                      c.      State Law Claims

       The motion is fully briefed, and the Court is prepared to rule.

II.    LAW AND ANALYSIS

       A.    Standard of Review

       Under Federal Rule of Civil Procedure 56(a), A[a] party may move for summary judgment,

identifying each claim or defense--or the part of each claim or defense--on which summary

judgment is sought. The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.@

The moving party bears the initial burden of informing the court of the basis for its motion by

identifying portions of the record which highlight the absence of genuine issues of material fact.

Topalian v. Ehrmann, 954 F.2d 1125, 1132 (5th Cir. 1992); see also Fed. R. Civ. P. 56(c)(1) (AA


                                                 20
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 21 of 53 PageID #:
                                  30243



party asserting that a fact cannot be . . . disputed must support the assertion by . . . citing to

particular parts of materials in the record . . . ). A fact is Amaterial@ if proof of its existence or

nonexistence would affect the outcome of the lawsuit under applicable law in the case. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute about a material fact is Agenuine@ if

the evidence is such that a reasonable fact finder could render a verdict for the nonmoving party.

Id.

         If the moving party can meet the initial burden, the burden then shifts to the nonmoving

party to establish the existence of a genuine issue of material fact for trial. Norman v. Apache

Corp., 19 F.3d 1017, 1023 (5th Cir. 1994). In evaluating the evidence tendered by the parties, the

Court must accept the evidence of the nonmovant as credible and draw all justifiable inferences in

its favor. Anderson, 477 U.S. at 255. However, “a party cannot defeat summary judgment with

conclusory allegations, unsubstantiated assertions, or only a scintilla of evidence.” Turner v.

Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2007) (citing Anderson, 477 U.S. at

248.).

         B.     Analysis

                1.     Defendants Hanson and Aultman

                       a.      Supervisory Liability

         Plaintiffs have alleged that Defendants Hanson and Aultman have supervisory liability for

failing to train the Defendant C.O.s properly in defensive tactics and cell extraction procedures,

and for failure to provide annual refresher training.

         Defendants Hanson and Aultman contend they have no supervisory liability in this case.

Supervisors cannot be held liable under § 1983 for the actions of subordinates, on any theory of




                                                 21
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 22 of 53 PageID #:
                                  30244



vicarious or respondeat superior liability. In Estate of Davis v. City of North Richland Hills, 406

F.3d 375 (5th Cir. 2005), the Fifth Circuit set out the elements of a supervisory liability claim as:

               1.      The supervisor either failed to supervise or train the
                       subordinate;

               2.      A causal link exists between the failure to train or supervise
                       and the violation of the plaintiff’s rights; and

               3.      The failure to train or supervise amounts to deliberate
                       indifference.

       Citing Roberts v. City of Shreveport, 397 F.3d 287 (5th Cir. 2005), Hanson and Aultman

contend that Plaintiffs’ claims should be dismissed. In Roberts, the district court denied a motion

for summary judgment filed by the chief of police for the City of Shreveport on failure to train

claims. The Fifth Circuit reversed the district court and found that the plaintiffs did not provide

sufficient evidence of the chief’s failure to train or that any failure was deliberately indifferent to

the decedent’s constitutional rights. The Fifth Circuit also noted that a plaintiff seeking recovery

under a failure to properly train or supervise theory of liability must prove that the supervisor failed

to control an officer’s known propensity for the violation of rights and also noted that, to prove

deliberate indifference, a plaintiff must demonstrate “at least a pattern of similar violations arising

from training that is so clearly inadequate as to be obviously likely to result in a Constitutional

violation.” Roberts, 397 F.3d at 293.

       Hanson and Aultman assert that a review of the deposition testimony, with attached

exhibits, shows that RCC had, in place, written policies on the use of force. Furthermore, the

deposition testimony establishes that all the Defendants who applied any force upon Moore were

trained in the use of force, as well as a large number of other skills. Hanson and Aultman

additionally contend they were not present or personally involved in any of the facts or

circumstances of Moore’s incarceration at RCC. Also, there is no testimony or evidence of a

                                                  22
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 23 of 53 PageID #:
                                  30245



pattern of similar violations arising from training or other policy issues. Furthermore, there is no

testimony or evidence that Hanson or Aultman improperly hired, retained or assigned any

defendant, that there was a causal link between the alleged failure(s) of Hanson or Aultman and

the violation of Moore’s rights, or that either Hanson or Aultman was deliberately indifferent.

Accordingly, Hanson and Aultman conclude that all federal claims and causes of action made

against them based on supervisory liability should be dismissed with prejudice.

       Plaintiffs agree that neither Hanson nor Aultman themselves personally applied force to

Moore. Plaintiffs argue, instead, that Hanson and Aultman are responsible under the theory of

supervisory liability for failing to train the C.O.s properly in defensive tactics.         Plaintiffs

acknowledge that the C.O.s involved in this case, Hardwell, Runner, Williams, Curley, Loring,

Douglas, and Foster, were POST certified at Level 3 (30 hours OJT plus 90 hours at the academy

which is two weeks); however, Plaintiffs contend that the Correctional Officers should have

received annual or regular refresher training in defensive tactics. Plaintiffs state that it was

foreseeable that guards would need to use defensive tactics repetitively. Plaintiffs argue, therefore,

that it was incumbent on the supervisors to provide annual refresher training and, further, to

provide cell extraction training. Plaintiffs assert that these failures were a moving cause of the

“street fighting” tactics used by the Correctional Officers which led to Moore’s head injury.

[Plaintiffs’ Opposition Memorandum, Doc. No. 302, pp. 36=37].

       The Court finds that Plaintiffs have not established that Hanson or Aultman were

deliberately indifferent to Moore’s rights. “[T]he inadequacy of police training may serve as a

basis for § 1983 liability only where the failure to train amounts to deliberate indifference to the

rights of persons with whom the police come into contact.” City of Canton v. Harris, 489 U.S. 378,

388 (1989); Benavides v. County of Wilson, 955 F.2d 968, 972 (5th Cir.1992). The Court’s finding


                                                 23
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 24 of 53 PageID #:
                                  30246



is supported by the following deposition evidence which clearly establishes that Defendants hired

experienced correctional officers and provided extensive training for them.

               Warden Hanson

       Hanson testified that the policies at RCC that dealt with the use of force were developed

from the BJG by Hanson. [Hanson Deposition, Doc. No. 237-14, p. 11]. Hanson was required to

follow the BJGs at RCC as a requirement by the State of Louisiana to house DOC offenders. [Id.,

p. 37]. The BJG requires annual refresher training. [Id., p. 28]. The mental health and medical

health services required at RCC were governed by BJG. [Id., p. 49]. At RCC there is a written

policy on medical care that met the BJG requirements. [Id., p. 53]. At RCC the BJGs were followed

whenever a death occurred. [Id., p. 56]. All written policies at RCC would have been reviewed by

the BJG auditors. [Id., p. 57]. While Hanson was employed at David Wade, he was a BJG auditor

for several years and learned the DOC regulations. [Id., p. 66].

               Rodney Cooper

       Rodney Cooper, the Executive Director for LaSalle, testified that, before coming to work

for LaSalle in 2009, he worked for thirty years for the Department of Corrections in Texas and

retired as Deputy Director [Rodney Cooper Deposition, Doc. No. 237-15, p. 8]. In Louisiana,

policies for the detention centers have to meet the BJGs. [Id., pp. 31-32].    Compliance with the

BJG is determined by the DOC facility inspections. BJG facility inspection reports would be

delivered to the warden of the facility, who would then send a copy to Cooper. [Id., p. 34]. LaSalle

expects the warden of each facility to meet the guidelines applicable. [Id., p. 35]. In 2015, RCC

was in compliance with the BJG. [Id., p. 130].

       Cooper testified that LaSalle does not investigate deaths in a facility. That investigation is

always conducted by a third-party law enforcement agency. [Id., p. 41]. Nobody from the LaSalle


                                                 24
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 25 of 53 PageID #:
                                  30247



corporate office investigated the Moore death after the Sheriff’s office completed its investigation.

[Id., p. 64].   LaSalle does not have a uniform use of force policy that is applicable to all of the

correctional facilities. The Texas facilities would have policies to meet the Texas Jail Commission

requirements. The policies of each facility would all look a lot alike, but the policies are not

developed by the corporate office. [Id., p. 56]. There are no standard policies and procedures

because each facility is required to operate under the rules and procedures applicable. For example,

if a facility is housing ICE detainees, then the policies and procedures for those detainees must be

followed. If a facility is housing DOC offenders in Louisiana, then the Louisiana DOC rules must

be followed. If DOC offenders in Texas or Georgia are being housed, then those states’ rules would

be applicable. [Id., p. 74].

        Cooper further testified that the training afforded to C.O.s depends upon the group for

whom the subjects are being detained. For example, ICE has certain requirements for training that

are not required by the Louisiana DOC. [Id., p. 90]. The warden is responsible for ensuring that

C.O.s are properly trained according to the applicable standards. [Id., p. 91-92]. The warden of

each facility is to make sure that the C.O.s are getting trained under whatever guidelines are

applicable. [Id., p. 92]. For training in Louisiana, LaSalle required that the POST training standards

be followed. [Id., p. 126].

        Cooper also testified that LaSalle expects the wardens and assistant wardens to review the

uses of force that occur at their facilities and to take proper measure. [Id., pp. 93-94]. LaSalle

leaves all of the operational decisions of each facility to the warden. The warden is responsible for

the day-to-day operations. The warden is responsible to meet whatever standards apply to that

facility. [Id., p. 124].




                                                 25
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 26 of 53 PageID #:
                                  30248



               George Armbruster

       Defendants have also presented the Affidavit of George Armbruster (“Armbruster”), who

was engaged to conduct a review of all discovery materials, pleadings, and other information, and

to render an opinion as to liability issues, including the issues related to the claims made against

Hanson, Aultman, Richwood, and LaSalle. [Affidavit of George Armbruster, Doc. No. 237-16].

Armbruster has been tendered and accepted as an expert in police, corrections, and law

enforcement practices, policies, procedures, and training (including the use of force) in federal and

state court on numerous occasions in Louisiana. [Id., p. 2]

       After examining the materials provided him [Id., Exhibit B], materials which are generally

used to reach opinions concerning the adequacy of training, policies, procedures, and supervision,

Armbruster has reached the following opinions, based upon his training, education and experience:

               All defendants who used force on Erie Moore had been properly
               trained in and did properly utilize the use of force continuum,
               including officer presence, verbal commands, and/or empty hand
               control techniques and/or pepper spray;

               Runner and Hardwell did properly utilize the use of force continuum
               as described above, including escalating to empty hand control
               techniques and/or the use of pepper spray;

               The training of Alton Hale, William Mitchell, Danielle Walker, Roy
               Brown, Jody Foster, Kenneth Hart, Ray Hanson Archie Aultman,
               Reginald Curley, Reginald Williams, Gerald Hardwell, Duan
               Rosenthal, Jeremy Runner, Roderick Douglas and Christopher
               Loring, falls within the generally accepted guidelines of the law
               enforcement community in Louisiana, including training afforded
               correctional officers; and

               The use of pepper spray by Runner and Hardwell was consistent
               with the training afforded in POST correctional officer training.

               Appearer has reviewed the written policies for RCC which are
               pertinent to the issues in this matter and knows that these written
               policies meet the requirements of the Louisiana Basic Jail
               Guidelines. This knowledge is corroborated by the Richwood

                                                 26
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 27 of 53 PageID #:
                                  30249



                  Correctional Center being inspected and audited by the Louisiana
                  Department of Public Safety and Corrections for several years and
                  on each occasion Richwood Correctional Center passed the Basic
                  Jail Guidelines requirements.

[Id., p.2]

        Armbruster declared that he has reviewed the training records and deposition testimony of

Alton Hale, Danielle Walker, Roy Brown, Jody Foster, Ray Hanson Archie Aultman, Reginald

Curley, Reginald Williams, Gerald Hardwell, Duan Rosenthal, Jeremy Runner, Roderick Douglas

and Christopher Loringand knows, of his own personal knowledge, that the training described in

the records and depositions met or exceeded the requirements set by POST for C.O.s, under

authority of LSA-R.S. 40:2405. [Id., p. 3]

        Armbruster further declared that no information has been received that would tend to show

that any of the policies, procedures, training, and supervision afforded any C.O. or supervisor at

RCC was in any way inadequate, or in violation of any law or standard. [Id.]

                  Gerald Hardwell

        Before coming to RCC, Hardwell worked at Winn Correctional Center, where he received

four (4) weeks of training. [Deposition of Gerald Hardwell, Doc. No. 237-8, p. 12]. Hardwell was

POST certified in 2009 after completing a four (4) week class at Winn Correctional Center. [Id.,

p. 40]. Hardwell underwent a five (5) day on-the-job training program at RCC, suicide-watch

training, Prison Rape Elimination Act (“PREA”) training, and use-of-force training. [Id., pp. 18,

20, 21].

             Hardwell also went through 40-hour training every February at RCC. That training

covered PREA, use-of-force, and CPR. [Id., pp. 45-46]. The 40-hour training at RCC is attended

by all C.O.s, lieutenants, sergeants, and captains. [Id.]. Cell extraction is also included in the use-

of-force training. [Id., p. 47].

                                                  27
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 28 of 53 PageID #:
                                  30250



               Jeremy Runner

       Runner was employed at RCC from January 2015 through December 2015. [Deposition of

Jeremy Runner, Doc. No. 237-7, pp. 8, 14]. Prior to working at RCC, he earned a Bachelor Degree

in Criminal Justice from Grambling State University. [Id., p. 12]. After becoming employed at

RCC, he attended a 90-hour corrections school at the Morehouse Parish Sheriff’s Office and was

POST certified. [Id., pp. 14-15]. His training included suicide prevention, defensive tactics, and

CPR training. [Id., p. 18]. At RCC, he received on-the-job training. [Id., pp. 19-20]. While

employed at RCC, he went through refresher training. [Id., pp. 38-39]. He was POST certified with

a firearm. [Id., pp. 143-145]. He attended PREA and CPR training in March of 2015. [Id., p. 145].

He attended classroom training at RCC. [Id., p. 146]. Runner’s on-the-job training at RCC was

received from two or three instructors, including Hardwell. [Id., p. 147].

               Reginald Williams

       Williams first began working at RCC in August of 2008. [Deposition of Reginald Williams,

Doc. No. 237-9, p. 8]. Prior to that he had been a biology teacher at Lake Providence High School

for approximately thirteen years. [Id., p. 9]. Williams has a master's degree in education and an

undergraduate degree in biology. [Id., pp. 10-11]. Upon being hired at RCC, he went through

POST training at Catahoula Correctional Center. He also had on-the-job training at RCC. He has

been trained in PREA, first aid, and suicide prevention. [Id., p. 13]. He has had two training

sessions at RCC taught by Hanson on suicide prevention. [Id., pp. 14-15]. He received use-of-force

training as a C.O. and was taught that you only use the force necessary to gain control of the

situation. He knows the RCC written Use of Force Policy. [Id., p. 21]. Williams' use-of-force

training was in-house, on-the-job training, and through POST. Williams is a POST certified C.O.




                                                28
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 29 of 53 PageID #:
                                  30251



and has been trained in defensive tactics. [Id., p. 32]. Williams was also trained in PREA and in

use-of-force while employed at RCC. [Id., p. 41].

               Reginald Curley

       Prior to working at RCC, Curley worked at the East Carroll Detention Center and

Riverbend Detention Center. Curley first worked at RCC from November 2011 to October 2013.

[Deposition of Reginald Curley, Doc. No. 237-6, pp. 11-12]. When he first returned to work for

RCC in 2015, he underwent on-the-job training given by Hardwell. [Id., p. 33]. Curley was

employed at RCC through the end of July 2017. [Id., p. 8]. He was also trained on PREA by

Antonio Turner on March 30, 2017. [Id., p. 16]. Curley attended use of force training and suicide

prevention training on March 30, 2017. [Id., p. 18]. Curley was shown a piece of paper that he

signed which showed he had been trained in use of force on November 14, 2016 at RCC, but he

did not remember that training. [Id., pp. 19-20]. Curley also was POST certified while working at

RCC, which training included defensive tactics. [Id., p. 23]. After he came back to work at RCC

in 2015, he did a week of on-the-job training. [Id., p. 112].

               Alton Hale

       Prior to working at RCC, Alton Hale had worked at Forcht-Wade Correctional Center

(“Forcht-Wade”) for approximately six years. He had received corrections training at Angola State

Penitentiary (“Angola”) and was certified in corrections. [Deposition of Alton Hale, Doc. No. 237-

4, p.9]. While at Angola he received training in report writing, searches (personal and property),

and some defensive tactics training. His training totaled eighty hours. [Id., p. 10]. He also had

once-a -year refresher training at Forcht-Wade. [Id., p. 11]. He had worked at West Carroll

Detention Center for approximately eight months as a C.O., where he had on-the-job training. [Id.,

pp. 11-12]. At Forcht-Wade, he was trained by mental health instructors on how to monitor


                                                 29
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 30 of 53 PageID #:
                                  30252



individuals inside isolation cells. [Id., p. 19]. Hale had experience feeding inmates who were in

isolation cells at Forcht-Wade. [Id., p. 20]. He was also trained on the use of force, including deadly

force; however, Hale never used deadly force. [Id., p. 26].

        While working for the DOC, Hale was a supervisor, made rounds, and trained the C.O.s in

the policies and procedures of the facility. He also conducted periodic performance reviews and

helped supervise his shift. [Id., p. 30]. Once re-hired at RCC, he had on-the-job training from a

sergeant. [Id., p. 40]. He also had one day of classroom training [Id., p. 77]. When he was re-hired

at RCC, he was assigned to the substance abuse building, which was used for classes for the

inmates. [Id., pp. 41-42]. Upon starting work at RCC, he received a book that included policies on

inmates and orders for the area that he was assigned to work. The sergeant trained him on this.

[Id., p. 44]. His on the job training lasted three to six months. [Id., p. 45]. RCC's use-of-force policy

was pretty much the same as what was used when he worked for the DOC. [Id., p. 121].

                Danielle Walker

        After being initially hired at RCC in 2011, Danielle Walker attended a two-week (90 hour)

POST corrections training which also covered the entire RCC employee handbook. In 2011 she

also received on-the-job training at RCC, when an RCC lieutenant trained her for main control

duty. After leaving RCC, Walker returned to employment at RCC in September of 2015 and was

again trained in a classroom setting. [Deposition of Danielle Walker, Doc. No. 237-3 p. 12]. While

employed at RCC, she also received some training in booking, but she never performed any duties

as a booking officer. [Id., p. 17]. She was trained to work in the main control room. [Id., p. 10].

She also received training in the PREA at RCC in 2015. [Id., p. 67].




                                                   30
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 31 of 53 PageID #:
                                  30253



               Duan Rosenthal

       While working at RCC, Duan Rosenthal attended PREA training. [Deposition of Duan

Rosenthal, Doc. No. 237-13, p. 31]. Rosenthal received correctional training while employed at

Concordia Correction Center and at RCC. [Id., p. 34]. His training included defensive tactics.

Rosenthal received use-of-force training on March 3, 2015. [Id., p. 36]. Rosenthal recognized the

RCC Use of Force Policy. [Id., p. 68]. Rosenthal recalled that he had also received training in CPR,

first aid, suicide prevention and weapons (including shotgun and handgun). He was also certified

to use aerosol chemical agent. [Id., pp. 81-82].

       The above deposition testimony establishes that the C.O.s were experienced, were provided

extensive training, and were adequately supervised. Further, the mere fact that they could have

been provided even more training does not establish that Hanson and Aultman were deliberately

indifferent to Moore’s constitutional rights.

       The Court finds that Plaintiffs have not established a genuine issue of material fact that

Hanson and Aultman provided inadequate training or supervision, or that they were deliberately

indifferent. Accordingly, Defendants’ motion is GRANTED, and all claims against Hanson and

Aultman on the basis of supervisory liability are DISMISSED WITH PREJUDICE.

                       b.      Failure to provide medical care

       Plaintiffs have alleged that Hanson and Aultman are liable for failure to provide adequate

medical care for Moore. Hanson and Aultman contend that there is no evidence that either of them

were responsible for any inadequate medical care, were deliberately indifferent, or had any

personal knowledge of Moore or his medical issues. Therefore, any claims against them for failure

to provide medical care should be dismissed.

       In their opposition, Plaintiffs acknowledge that they do not have a cause of action against


                                                   31
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 32 of 53 PageID #:
                                  30254



Hanson. However, they do contend that there is a reasonable inference that Aultman knew of a

serious medical condition of Moore when he observed Moore unresponsive and unconscious in

the Four-Way. They assert that it appeared obvious to Holyfield that something was wrong with

Moore, and that Aultman should have drawn the same conclusion. Plaintiffs further assert that

Moore was lying on his back on top of his handcuffs, a painful position that would typically make

a person wake up if he was merely asleep. Therefore, according to Plaintiffs, Aultman should not

have concluded Moore was simply sleeping. Plaintiffs conclude that the risk to Moore’s health

due to unconsciousness was excessive and obvious, that Aultman should have recognized the grave

risk and immediately requested his transport to a hospital, and that his actions in not doing so were

unconscionable.

        “[T]he State owes the same duty under the Due Process Clause and the Eighth Amendment

to provide both pretrial detainees and convicted inmates with basic human needs, including

medical care and protection from harm during their confinement ....” Hare v. City of Corinth, Miss.,

74 F.3d 633, 650 (5th Cir. 1996) (en banc). In the Fifth Circuit, post Hare,“[c]onstitutional

challenges by pretrial detainees may be brought under two alternative theories: as an attack on a

‘condition of confinement’ or as an ‘episodic act or omission.’” Estate of Henson v. Wichita Cnty.,

Tex., 795 F.3d at 456, 462 (5th Cir. 2015). “A challenge to a condition of confinement is a challenge

to ‘general conditions, practices, rules, or restrictions of pretrial confinement.”’ Id., at 463 (quoting

Hare, 74 F.3d at 644). “An episodic-acts-or-omissions claim, by contrast, ‘faults specific jail

officials for their acts or omissions.”’ Id., at 463 (quoting Hare, 74 F.3d at 452).

        Since there are no allegations in Plaintiffs’ Complaints attacking the way in which

healthcare was provided at RCC, nor are there any allegations that the inadequate treatment was a

result of a pattern of acts or omissions sufficiently extended or pervasive, this claim is an episodic-


                                                   32
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 33 of 53 PageID #:
                                  30255



acts-omissions claim. Id. To prevail on the episodic-acts-omissions claim, Plaintiffs must produce

evidence of deliberate indifference by Aultman. Id., at 463-64. Plaintiffs must prove that Aultman

either refused to provide treatment to Moore, ignored his complaints, intentionally treated him

incorrectly, or engaged in any other conduct evincing a wanton disregard for a serious medical

need. Fortune v. McGee, 606 F. App’x 741, 743 (5th Cir. 2015) (per curiam).

       Additionally, any supervisor, such as Aultman, is liable “only if there was ‘personal

involvement in the constitutional deprivation, or ... a sufficient causal connection between the

supervisor’s wrongful conduct and the constitutional violation.”’ Id., at 743 (internal citations

omitted).

       The facts in Cleveland v. Bell, 938 F.3d 672 (5th Cir. 2019), are similar to those in the

instant case. In Cleveland, the inmate was seen, on multiple occasions, by a nurse who was never

aware that the decedent was suffering from a life-threatening medical condition. Even though the

detainee ultimately died from the lack of medical care, it was held that the nurse did not violate

the deceased detainee’s constitutional rights to adequate medical care. Likewise, here, Moore was

seen on multiple occasions by Mitchell, the nurse. There is no evidence that any Defendant was

deliberately indifferent to a known risk. If each failed to act, a constitutional violation can only be

found when that failure to act is accompanied by the knowledge of a significant risk of harm.

Farmer v. Brennan, 511 U.S. 825 (1994).

       To the extent Plaintiffs are asserting inadequate medical care as to Aultman, the Court finds

that there is no proof of deliberate indifference to a substantial risk of serious harm, that Aultman

drew that inference, and that Aultman then disregarded it.

       Accordingly, Hanson and Aultman’s motion is GRANTED as to the failure to provide

medical care, and those claims are DISMISSED WITH PREJUDICE.


                                                  33
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 34 of 53 PageID #:
                                  30256



                       c.      Failure to Intervene (Bystander Liability)

       Hanson and Aultman contend they have no liability for failure to intervene. For an officer

to be liable as a bystander in the circumstances alleged, he must have been present for the

underlying constitutional violation, knew that a fellow officer was violating an individual’s

constitutional rights, had a reasonable opportunity to prevent the harm, and chose not to act.

Whitley v. Hanna, 726 F.3d 631, 646 (5th Cir. 2013). Mere presence at the scene of an incident is

not enough. In order to be held liable as a bystander, the officer must have had time to appreciate

the offending officer’s use of excessive force and intervene. Nowell v. Acadian Ambulance Service,

147 F. Supp. 2d 495, 507 (W.D. La. 2001).

       Hanson and Aultman assert that a review of the Third Amended Complaint, together with

the deposition testimony, shows that neither of them was present at any time when force was used.

Thus, any claim that they failed to intervene during the course of use of excessive force should be

dismissed.

       In their opposition, Plaintiffs acknowledge that they have no claim against Hanson or

Aultman for failure to intervene to stop use of excessive force. [Doc. No. 302, p. 54].

       Accordingly, Hanson and Aultman’s motion is GRANTED as to any failure to intervene

claims against them, and those claims are DISMISSED WITH PREJUDICE.

                       d.      Classification

       Hanson and Aultman seek judgment as a matter of law on any classification claim asserted

by Plaintiffs. They argue that a prison inmate does not have a protectable liberty or property

interest in custodial classification, and, that an inmate’s disagreement with his classification is

insufficient to establish a constitutional violation, citing Wilson v. Budney, 976 F.2d 957 (5th Cir.

1992) and Neals v. Norwood, 59 F.3d 530 (5th Cir. 1995). They further contend that a disagreement


                                                 34
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 35 of 53 PageID #:
                                  30257



with an inmate’s medical classification is also insufficient to establish a constitutional violation,

citing Wilson, supra, and Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).

       In their opposition, Plaintiffs concede they have no cause of action against Hanson or

Aultman for failure to properly classify, standing alone.

       Accordingly, Hanson and Aultman’s motion is GRANTED, and the claims against Hanson

and Aultman for failure to properly classify are DISMISSED WITH PREJUDICE.

       e.      Conspiracy

         Plaintiffs concede that no action for a conspiracy pursuant to 42 U.S.C. § 1985 exists

because there is no evidence of a violation of the equal protection clause or of a class-based right.

However, Plaintiffs allege that Aultman and Hanson acted to cover up the cause of death of Moore,

thereby acquiescing and ratifying the other individual Defendants’ acts. Thus, according to

Plaintiffs, Hanson and Aultman aided, abetted, and joined in a § 1983 conspiracy with the

remaining Defendants.

       In order to prevail on a § 1983 conspiracy claim, Plaintiffs must establish (a) the existence

of a conspiracy involving state action; and (b) a deprivation of civil rights and furtherance of the

conspiracy by a party to the conspiracy. See Streetman v. Jordan, 918 F.2d 555, 557 (5th Cir. 1990);

Williams v. Castro, No. SA-06-CA-1002-NSN, 2008 WL 4450314 (W.D. Tex. Sept. 29, 2008).

Furthermore, a civil rights conspiracy is only actionable if an actual violation of § 1983 resulted

from it. See Williams; Hale v. Townley, 45 F.3d 914, 920 (5th Cir. 1995).

       Plaintiffs assert that there is circumstantial evidence of Hanson and Aultman’s participation

in a conspiracy in that they acquiesced in the infliction of force upon Moore.        “A supervisor

acquiesces and is liable if he ‘know[s] about the conduct and facilitate[s] it, approve[s] it,

condone[s] it, or turn[s] a blind eye for fear of what they might see.’” International Action Ctr. v.


                                                 35
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 36 of 53 PageID #:
                                  30258



United States, 365 F.3d 20, 28 (D.C. Cir. 2004) (quoting Jones v. Chicago, 856 F.2d 985, 992 (7th

Cir. 1988); Slakan v. Porter, 737 F.2d 368, 373-75 (4th Cir. 1984). This line of cases was approved

in Turner v. Lieutenant Driver, 848 F.3d 678, 696 (5th Cir. 2017) fn 88. Plaintiffs contend that

Hanson became aware of the alleged use of excessive force that led to head trauma to Moore and

condoned it, in that he reviewed the circumstances of the October 13, 2015 incidents, yet he took

no action at all to supervise or discipline his subordinates. Plaintiffs assert that neither Hanson nor

Aultman raised any issue with the amount of force used, nor did they request an investigation.

Therefore, according to Plaintiffs, they acquiesced in the use of force and the level of force used,

which they say constitutes evidence of a conspiracy.

       Plaintiffs further asset that Aultman took steps to cover up the cause of Moore’s injury

when he instructed officers to clean LD-7 before the investigators had even left the R.C.C.

Plaintiffs state that this cleaning of a probable crime scene constitutes additional evidence of a

conspiracy. Plaintiffs argue that Aultman did this in order to remove evidence that would

exonerate Moore in White’s death.

       In summary, Plaintiffs contend that a conspiracy to harm Moore is established by their

allegations of acquiesce, the admissions of the officers that they worked together to enter LD-7 to

rescue the fatally-injured White, the admissions of the officers that they worked together to extract

Moore, and speculation that officers wanted to shut up Moore and they could do that in the Four-

Way. Plaintiffs further speculate that Defendants purposefully delayed or denied Moore medical

care to prevent physicians and nurses finding the extent of Moore’s injuries. As noted above, Hall

and Aultman are alleged to have participated in the conspiracy through their acquiescence and

covering up. Plaintiffs conclude all Defendants are equally liable for the injuries sustained by




                                                  36
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 37 of 53 PageID #:
                                  30259



Moore, regardless of whether those injuries were inflicted by chemical spray, closed fist strikes to

the body, kicks, jabs, strikes to the head, drops, or head-first body slams.

       Defendants respond that, with regard to Aultman, at the time he had LD-7 cleaned, there

was no mystery. It was apparent that all believed Moore had attacked White. At the time the clean-

up was performed, White was still alive or at least, not known to have died. It was also known that

LD-7 contained pepper spray, feces, food, blood and urine. Aultman ordered the clean up to

remove the known contaminants and because he had no belief or understanding that he was

destroying any needed evidence. Defendants assert that, to argue that the clean-up was part and

parcel of a conspiracy to cover up the murder of Moore is disingenuous, at best, and not supported

by any evidence.

       Defendants further respond that, with regard to Hanson, he had no personal knowledge of

what happened in the Four-Way, and he and his staff took a back seat in the investigation and

merely assisted the OPSO.        Defendants dispute Plaintiffs’ allegation that Hanson did not

investigate, or report internally, what were obvious constitutional violations and criminal activity.

Hanson states he performed an administrative review of the events and found that there was no

misconduct or other violations. Also, the OPSO was quickly informed of the incident and made an

independent investigation of the matters. To the extent Hanson had an obligation to do anything,

he contends that duty was met when OPSO was informed of the events, and OPSO arrived at RCC

and began a criminal investigation.

       Hanson further argues that there is no testimony or evidence to show that he had any

knowledge of any injury to Moore before Moore was examined at the hospital, and there is no

evidence that he had any knowledge of the severity of any head injury until after Moore died,

almost a month later. [Id., p. 62]. To now argue that he should have instituted an immediate


                                                 37
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 38 of 53 PageID #:
                                  30260



investigation of the use of force against Moore on the night of the incident is simply not reasonable,

according to Hanson. There was no reason for him, who has no criminal investigative authority, to

have done anything more than what he did.

        Defendants additionally assert that any allegation that Hanson would try to cover up

improper conduct of his C.O.s is belied by his actions with regard to another incident. In October

or November of 2016, Hanson learned that some C.O.s had used pepper spray while they

questioned an inmate about his tattoos. [Doc. No. 237-12, p. 109]. The incident came to his

attention because the inmate showed Hanson his injuries. [Id., p. 110]. Hanson was told that two

inmates had been maced, one of whom was sprayed directly and the second was contaminated by

the spray. Hanson then reviewed the report of the incident, and, based upon his more than 30 years

of corrections experience, he felt the report on the incident did not seem right. Following up on his

belief that something was wrong, Hanson went to the inmate’s cell and saw that the inmate had

injuries to his eyes. [Id., pp. 110-111]. Hanson’s review of the matter led to the termination of

Rosenthal, Douglas, Loring, and C.O. Clinton Credit. [Id., pp. 111-112]). Henson testified that

these former C.O.s were terminated because they used unnecessary or excessive force. [Id., p. 113].

Hanson recalls that he has terminated other C.O.s, but he does not remember their names. [Id., p.

113].

        Defendants thus assert that Hanson’s actions, upon discovery of improper conduct by some

of the same C. O.s involved in the Moore case, approximately a year later, led to the C.O.’s

termination, prosecution, and guilty pleas. These actions of Hanson, in discovering and reporting

unsavory misconduct, according to Defendants, should dispel any claim that Hanson was involved

in any conspiracy to deprive anyone of any rights.




                                                 38
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 39 of 53 PageID #:
                                  30261



       Additionally, Hanson and Aultman stated that, once the deputies and detectives arrived,

they were given full cooperation as well as access to all video evidence. [Id., p. 172]. Finally,

Defendants conclude there has never been any mystery as to what happened in LD-7.

       The Court is mindful that, “the court must draw all reasonable inferences in favor of the

nonmoving party, and it may not make credibility determinations or weigh the evidence.” Reeves

v. Sanderson Plumbing Products, Inc., 530 U.S. 133, (2000). However, the Court is also mindful

that conclusory claims, unsubstantiated assertions, or insufficient evidence will not satisfy the

nonmovant's burden. Wallace v. Texas Tech Univ., 80 F.3d 1042, 1046–47 (5th Cir. 1996). If the

nonmovant fails to present specific evidence showing there is a genuine issue for trial, summary

judgment is appropriate. Topalian v. Ehrman, 954 F.2d 1125, 1132 (5th Cir. 1992).

       Here, Plaintiffs have failed to present specific evidence to show that Hanson or Aultman

participated in any alleged conspiracy to harm Moore. Plaintiff have offered no proof of any

agreement by Hanson or Aultman to do anything to cause injury to Moore, other than their own

speculation. Plaintiffs have made only conclusory claims and unsubstantiated assertions to show

that Hanson or Aultman were part of any conspiracy, or that they acquiesced in, or covered up,

any improper conduct.

       Accordingly, Hanson and Aultman’s motion is GRANTED as to the § 1983 conspiracy

claim, and that claim is DISMISSED WITH PREJUDICE.

                       f.      Qualified Immunity

       Hanson and Aultman have invoked the qualified immunity defense to Plaintiffs’ § 1983

claims. As noted above, Plaintiffs agree that neither Hanson nor Aultman themselves personally

applied force to Moore. Plaintiffs contend, however, that they are liable for use of force due to

failure to train, and due to their alleged acquiescence and ratification of the alleged conspiracy.


                                                 39
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 40 of 53 PageID #:
                                  30262



        Plaintiffs first argue that Hanson and Aultman are private correctional officers, and, for

that reason alone, are not entitled to assert qualified immunity, citing Richardson v. McKnight, 521

U.S. 399 (1997). However, the Court has addressed that argument in its Ruling on the Motion for

Summary Judgment filed by Defendants Alton Hale, William Mitchell, and Danielle Walker [Doc.

No. 222]. For the same reasons set forth in that Ruling, the Court finds that the mere fact that

Hanson and Aultman are private correctional officers does not operate to deprive them of qualified

immunity.

        The next issue is whether Hanson and Aultman are entitled to qualified immunity under

the facts and circumstances of this case. The doctrine of qualified immunity protects government

officials “from liability for civil damages insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would have known.”

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). “[O]fficers are entitled to qualified immunity

under § 1983 unless (1) they violated a federal statutory or constitutional right, and (2) the

unlawfulness of their conduct was ‘clearly established at the time.’” D.C. v. Wesby, 138 S. Ct. 577,

589 (2018) (citing Reichle v. Howards, 566 U.S. 658, 664 (2012)).

        Even if a plaintiff proves that his constitutional rights have been violated, a police officer

or other public employee sued in his individual capacity may be entitled to application of the

defense of qualified immunity. “Qualified immunity . . . ‘is an immunity from suit rather than a

mere defense to liability; and like an absolute immunity, it is effectively lost if a case is erroneously

permitted to go to trial.’” Sorey v. Kellett, 849 F.2d 960, 961 (5th Cir. 1988) (quoting Mitchell v.

Forsyth, 472 U.S. 511, 105 S.Ct. 2806, 2816 (1985)). When an officer argues that he is entitled to

qualified immunity from suit, we first view the evidence Ain the light most favorable to the party

asserting the injury” and decide if “the facts alleged show the officer’s conduct violated a


                                                   40
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 41 of 53 PageID #:
                                  30263



constitutional right.@ Saucier v. Katz, 533 U.S. 194, 201 (2001). If that view reveals no

constitutional violation, there is no claim. A[I]f a violation could be made out on a favorable view

of the parties= submissions, the next, sequential step is to ask whether the right was clearly

established.@ Id. This second inquiry Amust be undertaken in light of the specific context of the

case, not as a broad general proposition.@ Id. For immunity to apply, the Aactions of the officer

must be objectively reasonable under the circumstances, such that a reasonably competent officer

would not have known his actions violated then-existing clearly established law.@ Evett v. Deep

E. Tex. Reg=l Narcotics Trafficking Task Force, 330 F.3d 681, 688 (5th Cir. 2003).

       An officer need only plead his good faith, which then shifts the burden to the plaintiff, who

must rebut the defense by establishing that the officer's allegedly wrongful conduct violated clearly

established law. Michalik v. Hermann, 422 F.3d 252, 262 (5th Cir. 2005); see also Atteberry v.

Nocona General Hosp., 430 F.3d 245, 253 (5th Cir. 2005) (“When a defendant invokes qualified

immunity, the burden is on the plaintiff to demonstrate the inapplicability of the defense.”),

abrogated on other grounds, Kingsley v. Hendrickson, 576 U.S. 389 (2015) (quoting McClendon

v. City of Columbia, 305 F.3d 314, 323 (5th Cir. 2002) (en banc) (per curiam)).

       The first prong of qualified immunity requires Plaintiffs to show a genuine factual dispute

about whether Defendants used excessive force. Brown v. Callahan, 623 F.3d 249, 253 (5th Cir.

2010). In evaluating that claim, “the core judicial inquiry is ... whether force was applied in a

good-faith effort to maintain or restore discipline, or maliciously and sadistically to cause

harm.” Hudson v. McMillian, 503 U.S. 1, 7, 112 S.Ct. 995, 117 L.Ed.2d 156 (1992). We focus on

the prison official’s “subjective intent” and determine it “by reference to the well-known Hudson

factors.” Cowart v. Erwin, 837 F.3d 444, 452–53 (5th Cir. 2016). They are “(1) the extent of the

injury suffered, (2) the need for the application of force, (3) the relationship between that need


                                                 41
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 42 of 53 PageID #:
                                  30264



and the amount of force used, (4) the threat reasonably perceived by the responsible officials, and

(5) any efforts made to temper the severity of a forceful response.” Bourne, 921 F.3d at

491 (cleaned up). The Court must accept Plaintiffs’ “version of the disputed facts as true” and

determine whether they “constitute[d] a violation of a constitutional right.” Carroll v. Ellington,

800 F.3d 154, 169 (5th Cir. 2015).

       As noted above, Plaintiffs agree that neither Hanson nor Aultman themselves personally

applied force to Moore. Plaintiffs contend, however, that they are liable for use of force due to

failure to train, and due to their alleged acquiescence and ratification of the alleged conspiracy.

The Court has previously found in this Ruling that Hanson and Aultman have no supervisory

liability for failure to train, and that there is no evidence that they participated in any alleged

conspiracy, provided inadequate medical care, failed to intervene, or failed to properly classify.

Based on those findings, the Court finds that Plaintiffs have not satisfied the first prong of the

analysis, that Hanson or Aultman violated Moore’s constitutional rights.

       With regard to the second prong of the analysis, the Court finds that, based upon all of the

testimony and evidence, any actions or inactions performed by Hanson and Aultman would not

have been known to be unconstitutional by all reasonable supervisors.

       Accordingly, Hanson and Aultman’s motion is additionally GRANTED on the basis of

qualified immunity, and all claims against them are DISMISSED WITH PREJUDICE.



       Hanson and Aultman contend that all § 1983 claims made against them should be

dismissed, with prejudice, pursuant to the “good faith” defense. They assert that in Bryan v. Jones,

530 F.3d 1210 (5th Cir. 1976), the Fifth Circuit, en banc, held that the good faith defense was

available to shield a sheriff from liability for a Fourth Amendment claim pursuant to Monroe v.


                                                42
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 43 of 53 PageID #:
                                  30265



Pape, 365 U.S. 167 (1961). They further assert that the distinction between “qualified immunity”

and the “good faith defense” was recognized in Richardson v. McKnight, 521 U.S. 399 (1997),

wherein the Court held that private prison guards were not entitled to qualified immunity, but the

Court specifically noted that the opinion did not address the availability of the good faith defense

as to those private prison guards, and no view was expressed on that issue.

       Although Hanson and Aultman do not provide a precise definition of the good faith

defense, they assert they are entitled to invoke the good faith defense because there is no evidence

to show they acted with malice. The Court finds that they have not established that good-faith,

standing alone, is an adequate defense to a damage claim for deprivation of rights under § 1983.

Accordingly, Hanson and Aultman’s motion is DENIED as to the good faith defense.

                       g.     Good Faith Defense

       Hanson and Aultman also contend that all § 1983 claims made against them should be

dismissed, with prejudice, pursuant to the “good faith” defense. They assert that in Bryan v. Jones,

530 F.3d 1210 (5th Cir. 1976), the Fifth Circuit, en banc, held that the good faith defense was

available to shield a sheriff from liability for a Fourth Amendment claim pursuant to Monroe v.

Pape, 365 U.S. 167 (1961). However, because the Court has found that Hanson and Aultman are

entitled to qualified immunity, the motion as to this claim is DENIED AS MOOT.

                       h.     Punitive Damages

       Hanson and Aultman seek summary judgment dismissing Plaintiffs’ claims for punitive

damages under federal law or state law. However, because the Court has found that Hanson and

Aultman are entitled to qualified immunity, the motion as to this claim is likewise DENIED AS

MOOT.




                                                43
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 44 of 53 PageID #:
                                  30266




               2.      Defendants LaSalle and Richwood

                       a.      Direct § 1983 Claims

       Plaintiffs allege that LaSalle and Richwood are liable under § 1983 for the violation of

Moore’s rights. In order to establish this liability, Plaintiffs must show that a policy, practice or

custom caused those acts. Such a showing requires proof that (l) the policies, practices or customs

at RCC were inadequate, (2) that someone employed by LaSalle or Richwood were deliberately

indifferent in adopting the policies, procedures, or customs, and (3) the inadequate policies,

procedures or customs directly caused Moore’s injury. City of Canton, Ohio v. Harris, 489 U.S.

378, 385-89 (1989). Plaintiffs must prove that the claimed act or failure to act amounted to

deliberate indifference to Moore’s rights. Furthermore, LaSalle or Richwood can be liable under §

1983 only where its policies are the moving force behind the constitutional violation. Monell v.

New York City Department of Social Services, 436 U.S. 658 (1978). Direct liability inures only

when the execution of LaSalle or Richwood’s policy or custom caused the injury. Monell, supra.

Furthermore, LaSalle and Richwood may not be held liable for the acts of employees under a

theory of respondeat superior. Monell, supra. Neither LaSalle nor Richwood can be vicariously

liable for the actions of their employees under § 1983. Baker v. Putnal, 75 F.3d 190 (5th Cir.1996).

       In summary, in order to hold LaSalle or Richwood liable under § 1983 for a civil rights

violation, Plaintiffs must provide proof that an official policy or custom of LaSalle or Richwood

“was a cause in fact of the deprivation of rights inflicted.” Spiller v. City of Texas City, Police

Dep’t., 130 F.3d 162, 167 (5th Cir.1997) (quoting Leffall v. Dallas Indep. Sch. Dist., 28 F.3d 521,

525 (5th Cir.1994)).




                                                 44
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 45 of 53 PageID #:
                                  30267



       To satisfy the cause-in-fact requirement, Plaintiffs must show that “the custom or policy

served as the moving force behind the [constitutional] violation” at issue, Meadowbriar Home for

Children, Inc., v. Gunn, 91 F.3d521, 533 (5th Cir.1996), or that the injuries resulted from the

execution of LaSalle’s or Richwood’s official policy or custom. Fraire v. Arlington, 957 F.2d

1268, 1277 (5th Cir.1992); Spiller, 130 F.3d at 167. “The description of a policy or custom and its

relationship to the underlying constitutional violation, moreover, cannot be conclusory; it must

contain specific facts.” Id. (See also Piotrowski v. Cit yof Houston, 237 F.3d 567, 579 (5th

Cir.2001)).

       Consequently, the unconstitutional conduct must be directly attributable to LaSalle or

Richwood through some sort of official action or imprimatur; isolated, unconstitutional actions by

employees will almost never trigger liability. Bennett v. City of Slidell, 728 F.2d 762, 768 n.3 (5th

Cir.1984), cert. denied, 472 U.S. 1016 (1985); McKee v. City of Rockwell, 877 F.2d 409, 415 (5th

Cir.1989), cert. denied, 493 U.S. 1023 (1990); Piotrowski, supra. Further, isolated violations are

not the persistent, often repeated, constant violations that constitute custom and policy as required

for municipal § 1983 liability. Bennett, 728 F.2d at p. 768. A municipal policy cannot ordinarily

be implied from a single constitutional violation. Piotrowski, supra.

       LaSalle and Richwood asset that a thorough review of the evidence discloses no proof that

LaSalle’s or Richwood’s policies or procedures were inadequate, that LaSalle or Richwood was

deliberately indifferent in adopting the policies or procedures, or that any policies or procedures

of LaSalle or Richwood directly caused Moore’s injury. In other words, they assert that Plaintiffs

have no testimony or evidence that would tend to establish any fact or element required to prove a

§ 1983 claim against LaSalle or Richwood. They further argue that Plaintiffs have made vague and

over-broad allegations that the policies, practices, procedures, and training were inadequate, but


                                                 45
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 46 of 53 PageID #:
                                  30268



those allegations are imprecise and do not detail how the policies, practices and procedures or

training caused the death of Moore.

                              i.      Training

       Plaintiffs contend that LaSalle and Richwood failed to provide sufficient training for its

C.O.s in defensive tactics and in cell extraction. LaSalle and Richwood respond that RCC

employees were adequately trained in corrections. In addition, it was the policy at RCC that all

employees attend annual re-training. Some employees came from employment with the DOC or

other corrections facility and the training afforded those employees at their prior places of

employment were also considered to be part of the training history of each. Also, new hires were

provided with on the job training into the specific tasks expected of them at RCC. New hires were

sent through a POST school to become certified.

       The Court has thoroughly addressed this issue above and has found that Defendants hired

experienced C.O.s officers and provided extensive training for them. This training was in

compliance with the BJG. Thus, Plaintiffs have failed to establish that the training policies,

practices, or customs at RCC were inadequate.

       Additionally, Plaintiffs have failed to establish that someone employed by LaSalle or

Richwood was deliberately indifferent in adopting the training policies. Finally, Plaintiffs have

failed to establish that the allegedly inadequate training policies, procedures, or customs directly

caused Moore’s injury. Moore had just been involved in a violent altercation with White in which

White received fatal injuries, Moore threatened the C.O.s, and Moore refused to obey their

repeated commands when they attempted to rescue the fatally injured White.




                                                 46
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 47 of 53 PageID #:
                                  30269



                              ii.     Policies and Procedures

       Plaintiffs contend that LaSalle and Richwood had a routine policy of using the Four-Way

to punish offenders and a routine policy of using chemical spray on prisoners who were handcuffed

and not presenting a threat of any kind. However, the only evidence they produce that this was a

routine policy rather than one or two isolated incidents is the Declaration of a former employee

which cannot establish or raise an issue that Moore was punished in the Four-Way because she

had no personal knowledge of Moore’s incident. [Yolanda Jackson Declaration, Doc. No. 296-3].

LaSalle or Richwood can be liable under § 1983 only where its policies are the moving force

behind the constitutional violation. LaSalle and Richwood dispute Plaintiffs’ allegations and

further contend that there were written policies and procedures in place at RCC, including the use

of force policy, which were in compliance with the BJG. RCC also had in place written orders

which described various responsibilities of C.O.s.

       The Court finds that Plaintiffs have failed to carry their burden of establishing that (l) the

policies, practices or customs at RCC were inadequate, (2) that someone employed by LaSalle or

Richwood were deliberately indifferent in adopting the policies, procedures, or customs, and (3)

the inadequate policies, procedures or customs directly caused any injury to Moore.

                              iii.    Medical Procedures

       Plaintiffs also allege that LaSalle and Richwood provided insufficient medical procedures,

including mental health reviews to detainees upon booking. Once again, Plaintiffs’ evidence is

lacking.

       Defendants have established that the RCC medical staff includes 4 LPNs. Also, a Nurse

Practitioner would attend at RCC, as needed, and would routinely come to RCC every Wednesday.

The LPNs saw and assessed pre-trial detainees during booking. LPNs also assessed pre-trial


                                                47
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 48 of 53 PageID #:
                                  30270



detainees anytime it was reported they has been injured and after any use of pepper spray. LPNs

at RCC also examine pre-trial detainees during the course of their detention if force, including

pepper spray, had been applied.

       With specific regard to Moore, Nurse William Mitchell examined him several times on

October 12 and 13, 2015. Prior to working at RCC as an LPN, Mitchell worked at several

hospitals/clinics as an LPN. [Sealed Deposition of William Mitchell, Doc. No. 223, pp. 7-9 and

11-15]. In 2005 he received his degree in practical nursing from what was then known as the

Louisiana Technical College-Ruston Campus, now known as Delta Community College. He has

been an LPN ever since. [Id., p. 17].

       Mitchell's first recollection of Moore [on October 12, 2015] was when he saw Moore sitting

on a bench in booking, directly across the hall from his medical office. [Id., pp. 21-22]. While

Moore was seated on the bench, Mitchell was asked by a C/O to take a look at him. [Id., p. 22]. In

response to the request, Mitchell examined Moore while he was seated on the bench. [Id., p. 24].

Mitchell would have checked to see whether Moore was a diabetic, if his heart was racing, if he

had high blood pressure and the like. He would also have checked to see if Moore was agitated or

non-compliant. [Id., pp. 24-25]. Mitchell recalls that Moore cussed him while being assessed. [Id.,

p. 27]. Mitchell thought Moore was intoxicated because of his behavior. He told the C/O’s his

findings. [Id., pp. 34-35]. Before Moore was taken to a lock down cell, Mitchell told the C/O’s that

he would check on Moore later on because he was not getting anywhere with Moore at that time.

[Id., pp. 27-28]. This was done to give Moore some time to become cooperative.

       He recalls trying to speak with Moore later on but does not remember the number of times.

[Id., p. 29]. Mitchell specifically recalls seeing Moore again at the Nurse’s Station and offering to

rinse Moore's eyes after he had been pepper sprayed. [Id., p. 30]. Moore refused Mitchell’s


                                                 48
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 49 of 53 PageID #:
                                  30271



assistance and cursed Mitchell again. [Id., p. 31]. Moore also told Mitchell that he was from Mer

Rouge, Louisiana, during two different assessments. [Id., p. 32].

       Later, while in his office (near the Four-Way), he heard a commotion. Because of the

commotion, Mitchell walked about eight feet to the door of the Four-Way and peeped in and saw

that several C/O’s were trying to get Moore under control, who was actively resisting. Mitchell

saw that Moore was agitated, irate, and fighting. [Id., p. 36]. He saw Loring, Hardwell, Curley,

and Runner in the Four-Way with Moore. [Id., p. 37]. When the C/O’s were trying to control

Moore, he did not see any hands, arms or legs swinging at Moore. Moore was not being punched,

kicked or struck in any manner. [Id., p.40]. Mitchell then returned to his medical office to work on

his paperwork. [Id., pp. 38 and 42]. After hearing the initial commotion in the Four-Way way he

did not hear any other commotion. [Id., p. 59]. Mitchell was still at work because he needed to do

medical intake on five-to-ten DOC inmates who had been received at RCC late in the day. [Id., pp.

105-106].

       Sometime later, he went back to the Four-Way to assess Moore. [Id., p. 43]. On this

occasion Moore’s hands were handcuffed behind his back and he was sitting up against a wall.

[Id., p. 43]. Next, he spoke to Moore and noticed that Moore was tired and kind of “out of it.” He

asked Moore “what's up, how are you, you alright,” but did not get a definite affirmative or

negative answer from Moore. [Id., pp. 44-45]. Moore did say that he was sore. He observed a red

knot in the middle of Moore's forehead that was about the size of a vanilla wafer. [Id., p. 46]. The

next time he saw Moore in the Four-Way, Curley and Blackman were there with Moore. [Id., p.

47]. He observed Moore for a couple of minutes and saw that Moore was alert and conscious. [Id.,

p.49]. Mitchell returned to the Four-Way to check on Moore less than thirty minutes later and saw

Moore lying on his back on the floor, asleep and snoring. [Id., pp. 52-54]. There were no other


                                                49
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 50 of 53 PageID #:
                                  30272



injuries on Moore other than the knot on his forehead and some marks on Moore's wrists from his

handcuffs. On this last visit he stayed for a couple of minutes and watched Moore. [Id., p. 54].

Mitchell thinks that he saw Moore still sleeping when the OPSO came to get him. [Id., p. 55].

       On the last occasion that Mitchell assessed Moore in the Four-Way, he used a sternal rub

on Moore and got “kind of a grimace and a grunt” from Moore. He just thought Moore was

sleeping. [Id., p. 147-148]. After he did the sternal rub, he was told that OCC was on the way to

get Moore. [Id., p. 148]. Moore was never bleeding at any time. [Id., p. 63].

       This testimony establishes that LaSalle and Richwood provided adequate medical care for

Moore. In summary, Plaintiffs have failed to carry their burden of proving that (l) the policies,

practices or customs at RCC with regard to medical care were inadequate, (2) that someone

employed by LaSalle or Richwood were deliberately indifferent in adopting the policies,

procedures, or customs, and (3) the inadequate policies, procedures or customs directly caused

Moore’s injury.

       Additionally, the Supreme Court has not recognized a constitutional right to mental health

screening at intake. Taylor v. Barkes, 575 U.S. 822 (2015). The Fifth Circuit has rejected such a

right. Burns v. Galveston, 905 F.2d 100, 104 (5th Cir. 1990) (rejecting the proposition that “the

right of detainees to adequate medical care includes an absolute right to psychological screening.”);

see also Evans v. City of Marlin, Tex., 986 F.2d 104, 108 (5th Cir. 1993)(holding that “the failure

to train custodial officials in screening procedures to detect latent suicidal tendencies does not rise

to the level of a constitutional violation.”) . Plaintiffs do not cite any cases establishing a right to

medical screening.

       Accordingly, LaSalle and Richwood’s motion is GRANTED, and Plaintiff’s direct § 1983

claims against them are DISMISSED WITH PREJUDICE.


                                                  50
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 51 of 53 PageID #:
                                  30273



                       b.     Punitive Damages

       Punitive damages may be awarded in § 1983 cases “when the defendant’s conduct is

shown to be motivated by evil motive or intent, or when it involves reckless

or callous indifference to the federally protected rights of others.” Smith v. Wade, 461 U.S. 30, 56

(1983). Reckless indifference has been described by the Supreme Court as “‘subjective

consciousness’ of a risk of injury or illegality and a ‘criminal indifference to civil

obligations.’” Kolstad v. Am. Dental Ass’n, 527 U.S. 526, 536 (1999) (citation omitted). “[U]nlike

compensatory damages, punitive damages are never available as a matter of right, no matter how

egregious the defendant’s conduct may be.” Hale v. Fish, 899 F.2d 390, 404 (5th Cir. 1990). An

“award of punitive damages is a harsh remedy and normally is not favored by law” and its goal “is

to punish as well as to deter the commission of similar offenses in the future.” Creamer v. Porter,

754 F.2d 1311, 1319 (5th Cir. 1985).

       Here, Plaintiffs have produced no facts that would permit a reasonable jury to infer the

level of “evil intent” or recklessness necessary to support a claim of punitive damages against

LaSalle or Richwood.

       Accordingly, LaSalle and Richwood’s motion is GRANTED, and Plaintiffs claims against

them for punitive damages under federal law are DISMISSED WITH PREJUDICE.

       Additionally, punitive damages are not awardable under Louisiana state law unless

expressly authorized by statute, citing Ross v. Conoco, Inc., 2002-0299 (La. 10/15/02), 828 So. 2d

546, 555. LaSalle and Richwood argue that, here, no statute allows the award of punitive damages

for the death of Moore. Plaintiffs have not cited a Louisiana statute providing for punitive damages

under these facts.




                                                51
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 52 of 53 PageID #:
                                  30274



       Accordingly, LaSalle and Richwood’s motion is GRANTED, and Plaintiffs’ claims against

them for punitive damages under state law are DISMISSED WITH PREJUDICE.

                      c.     State Law Claims

       The Third Amended Complaint asserts that LaSalle and Richwood are vicariously

responsible under Louisiana state law for the death of Moore. LaSalle and Richwood move for

summary judgment dismissing these claims on the sole basis that all Defendants for whom either

company could be vicariously responsible under state law have filed motions for summary

judgment on all claims against them. Thus, once all claims are dismissed against all individual

Defendants, there will be no claims remaining for which either company could be vicariously

liable. LaSalle and Richwood conclude all vicarious liability claims against them based on state

law should be dismissed.

       The Court has filed Rulings on the individual Defendants’ motions for summary judgment.

Some were granted; others were not. Accordingly, to the extent the Court has dismissed state law

claims against individual Defendants for whom LaSalle and Richwood were alleged to have been

vicariously responsible, LaSalle and Richwood’s motion is GRANTED, and those claims against

LaSalle and Richwood based on vicarious liability are DISMISSED WITH PREJUDICE. To the

extent the Court has not dismissed state law claims against individual Defendants for whom

LaSalle and Richwood were alleged to be vicariously responsible, the motion is DENIED.

III.   CONCLUSION

       For the reasons set forth above, Defendants’ Motion for Summary Judgment [Doc. No.

237] is GRANTED IN PART and DENIED IN PART.




                                              52
Case 3:16-cv-01007-TAD-KLH Document 356 Filed 10/30/20 Page 53 of 53 PageID #:
                                  30275



      MONROE, LOUISIANA, this 30th day of October, 2020.



                                             ___________________________________
                                              TERRY A. DOUGHTY
                                              UNITED STATES DISTRICT JUDGE




                                        53
